


Execution Version

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this "Agreement") is
entered into as of April 15, 2012 among Teavana Corporation, a Georgia
corporation (the "Company"), ST Acquisition Company, a Connecticut corporation
("ST"; the Company and ST are referred to herein, collectively, as "Borrowers"
and, individually, as a "Borrower"), Teavana Holdings, Inc., a Delaware
corporation ("Holdings"), Teavana Franchising Corporation, a Georgia corporation
("TFC"), Teavana International, Inc., a Georgia corporation ("TI"), Teavana Gift
Company, a Colorado corporation ("TGC"; Borrowers, Holdings, TFC, TI and TGC are
referred to herein, collectively, as "Obligors" and, individually, as an
"Obligor"), and Fifth Third Bank, an Ohio banking corporation ("Bank").

W I T N E S S E T H:

WHEREAS

, Obligors (other than TGC) and Bank have entered into that certain Loan and
Security Agreement dated as of June 12, 2008 (as heretofore amended, modified or
otherwise supplemented, the "Loan Agreement");



WHEREAS

, pursuant to that certain Joinder Agreement dated as of April 22, 2011 between
TGC and Bank, TGC agreed to be deemed an Obligor under the Loan Agreement and to
have all of the obligations of an Obligor thereunder;



WHEREAS

, Obligors desire to obtain the consent of Bank to the consummation of the
acquisition by Teavana Canada of substantially all of the assets of Teaopia
Limited, a company subject to the provisions of the Business Corporations
Act (Ontario) ("Teaopia"), as contemplated by the Teaopia Acquisition Documents
(as defined below) (the "Teaopia Acquisition"), and Bank is willing to do so on
the terms and subject to the conditions set forth herein; and



WHEREAS

, Obligors desire to amend the Loan Agreement as set forth herein, and Bank is
willing to do so on the terms and subject to the conditions set forth herein;



NOW, THEREFORE

, in consideration of the premises set forth above, the terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



Definitions. 
Terms defined in the Loan Agreement which are used herein shall have the same
meanings as are set forth in the Loan Agreement for such terms unless otherwise
defined herein.
Amendment. 
Upon the occurrence of the Effective Time (as hereinafter defined):
 1. The following definitions set forth in Section 1.1 of the Loan Agreement are
    amended and restated in their entirety as follows:

    Applicable Margin

     means: (a) for Base Rate Advances, 1.00% per annum, and (b) for LIBOR Rate
    Advances (i) for the period commencing on the Amendment No. 3 Effective Date
    and ending on the First Adjustment Date, 4.00% per annum, and (ii)
    commencing on the First Adjustment Date and thereafter, the Applicable
    Margin for LIBOR Rate Advances shall equal the percentage per annum in
    effect from time to time determined as set forth below based upon the
    Consolidated Leverage Ratio then in effect pursuant to the appropriate row
    of the table below:

    

    Consolidated Leverage Ratio (to 1.00)
    
    Applicable Margin for LIBOR Rate Advances
    
    Less than 0.50
    
    3.00%
    
    Greater than or equal to 0.50 but less than 1.00
    
    3.50%
    
    Greater than or equal to 1.00 but less than 1.50
    
    4.00%
    
    Greater than or equal to 1.50
    
    4.50%

    The Applicable Margin for LIBOR Rate Advances shall be adjusted from time to
    time upon receipt by Bank of the monthly financial statements of Obligors
    and their Subsidiaries for the last Fiscal Month of each Fiscal Quarter
    which are required to be delivered pursuant to Section
    5.1(b)(ii) accompanied by a written calculation of the Consolidated Leverage
    Ratio certified on behalf of Obligors by a Responsible Officer for the
    Computation Period then ending. If such calculation indicates that, based on
    the Consolidated Leverage Ratio, the Applicable Margin for LIBOR Rate
    Advances shall increase or decrease, then, on the fifth (5th) Business Day
    following the date of receipt of such financial statements and written
    calculation, the Applicable Margin for LIBOR Rate Advances shall be adjusted
    to be the Applicable Margin for LIBOR Rate Advances set forth in the column
    above opposite the applicable Consolidated Leverage Ratio; provided,
    however, that if Obligors shall fail to deliver any such financial
    statements for any such last Fiscal Month of a Fiscal Quarter by the date
    required pursuant to Section 5.1(b)(ii), then, at Bank's election, effective
    as of the fifth (5th) Business Day after the date such financial statements
    were to have been delivered, and continuing through the fifth (5th) Business
    Day after the date (if ever) such financial statements and such written
    calculation are finally delivered, the Applicable Margin for LIBOR Rate
    Advances shall be conclusively presumed to equal the highest Applicable
    Margin for LIBOR Rate Advances specified in the table set forth above in
    this definition of Applicable Margin.
    
    Consolidated New Store Capital Expenditures
    
     means, without duplication, the sum of (a) as to all Stores for any period,
    the aggregate amount expended for Capital Expenditures for each such Store
    during such period prior to the initial opening for business of such
    Store, plus (b) with respect to Stores purchased by Teavana Canada in
    connection with the Teaopia Acquisition (as defined in Amendment No. 3), the
    lesser of (i) $2,500,000 and (ii) the aggregate amount expended for Capital
    Expenditures for each such Store during the one year period beginning on the
    effective date of the Teaopia Acquisition and ending on the first
    anniversary thereof, all as determined for Obligors and their Subsidiaries
    for such period on a consolidated basis in accordance with GAAP.
    
    
    
    First Adjustment Date
    
     means the fifth (5th) Business Day following the date on which the monthly
    financial statements of Obligors and their Subsidiaries shall have been
    delivered to Bank pursuant to Section 5.1(b)(ii) for the last Fiscal Month
    of the Fiscal Quarter ending on February 3, 2013, accompanied by a
    Compliance Certificate including a written calculation of the Consolidated
    Leverage Ratio as of February 3, 2013.
    
    
    
    LIBOR
    
     means, for each Interest Period, the offered rate per annum for deposits of
    Dollars for the applicable Interest Period that appears on Reuters Screen
    LIBOR01 (or any successor pages) as of 11:00 am (London, England time) two
    (2) Business Days prior to the first day in such Interest Period; provided,
    however, if more than one rate is specified on Reuters Screen LIBOR01 Page,
    the applicable rate shall be the arithmetic mean of all such rates; further
    provided, however, if no such offered rate exists, such rate will be the
    rate of interest per annum, as determined by Bank (rounded upwards, if
    necessary, to the nearest 1/16th of 1%) at which deposits of Dollars in
    immediately available funds are offered at 11:00 am (London, England time)
    two (2) Business Days prior to the first day in such Interest Period by
    major financial institutions reasonably satisfactory to Bank in the London
    interbank market for such Interest Period for the applicable principal
    amount on such date of determination as reasonably determined by Bank.
    
    
    
    Maximum Revolving Facility
    
     means (a) from the Amendment No. 3 Effective Date to and including December
    31, 2012, $50,000,000, and (b) on and after January 1, 2013, $40,000,000.
    
    
    
    The following defined terms are added to Section 1.1 of the Loan Agreement
    in their proper alphabetical order:
    
    Amendment No. 3
    
     means that certain Amendment No. 3 to Loan and Security Agreement dated as
    of April 15, 2012 among Obligors and Bank.
    
    
    
    Amendment No. 3 Effective Date
    
     means the "Effective Date" as such term is defined in Amendment No. 3.
    
    
    
    Teaopia Purchase Agreement
    
     has the meaning given such term in Amendment No. 3.
    
    
    
    Section 5 of the Loan Agreement is amended by adding the following thereto
    as a new Section 5.21 thereof:
    
    5.21 Intellectual Property Licenses. Each Obligor shall, and shall cause its
    Subsidiaries to, cause all licenses by such Obligor or such Subsidiary of
    its patents, trademarks, service marks, trade names and copyrights (whether
    to an Affiliate or any other Person) to be subject and subordinate to the
    Liens in favor of Bank on such patents, trademarks, service marks, trade
    names and copyrights on terms reasonably satisfactory to Bank.
    
    Section 6.2 of the Loan Agreement is amended by deleting the word "and" from
    the end of clause (e) thereof and by adding the following thereto
    immediately prior to the period at the end of clause (f) thereof:
    
    ; and (g) the Assumed Liabilities (as such term is defined in the Teaopia
    Purchase Agreement)
    
    Clause (iii) of Section 6.5 of the Loan Agreement is amended and restated in
    its entirety as follows:
    
    (iii) Investments by any one or more of Holdings and the Company in or to
    Teavana Canada in an aggregate amount not to exceed the sum of (x)
    $4,000,000, plus (y) only for purposes of paying, and so long as such
    Investments are used to pay, the Purchase Price (as defined in the Teaopia
    Purchase Agreement) and other amounts payable by Teavana Canada under the
    Teopia Purchase Agreement, $27,287,500; and
    
    Section 7.3 of the Loan Agreement is amended and restated in its entirety as
    follows:
    
    7.3 Consolidated Net Capital Expenditures. The aggregate amount of all
    Consolidated Net Capital Expenditures made in any Fiscal Year to exceed
    $6,000,000 (the "Cap"); provided, however, if, on any date, the aggregate
    amount of all Consolidated Net Capital Expenditures made during the period
    beginning on the first day of the then current Fiscal Year and ending on
    such date exceed the Cap solely as a result of the inclusion of Consolidated
    New Store Capital Expenditures therein, a Default shall not occur on such
    date as a result of a breach of thisSection 7.3 so long as no Obligor or
    Subsidiary shall make or incur any other Consolidated Capital Expenditures
    at any time during such Fiscal Year occurring after the date of such
    inclusion.
    
    Section 7.4 of the Loan Agreement is amended and restated in its entirety as
    follows:
    
    7.4 Consolidated Capital Expenditures. The sum of (a) the aggregate amount
    of all Consolidated Capital Expenditures made in any Fiscal Year, minus (b)
    the lesser of (i) 30% of the amount determined pursuant to the preceding
    clause (a), and (ii) the aggregate amount of Cash Tenant Allowances received
    in such Fiscal Year, to exceed the amount set forth opposite such Fiscal
    Year below:

    Fiscal Years Ending
    
    :
    
    Maximum Consolidated
    
    Capital Expenditures
    
    :

    (in millions)
    
    January 31, 2012
    
    $18.9
    
    January 31, 2013
    
    $23.4
    
    January 31, 2014
    
    $22.0
    
    January 31, 2015
    
    $23.0
    
    After 2015
    
    $26.0

    As used herein, the term "Cash Tenant Allowances" for any period shall mean
    the aggregate net cash amount paid by landlords to Borrowers in such period
    to reimburse Borrowers for Consolidated Capital Expenditures incurred by
    Borrowers to build-out new Stores leased from such landlords, but only to
    the extent such amounts are received in the Ordinary Course of Business and
    are not refunded. For the avoidance of doubt, "Consolidated Capital
    Expenditures" shall not include the Purchase Price (as defined in the
    Teaopia Purchase Agreement (as defined in Amendment No. 3)).
    
    The following is added to Section 8 of the Loan Agreement as a new Section
    8.17 thereof:
    
    8.17 Teavana Canada. Notwithstanding anything in this Agreement or any other
    Financing Agreement to the contrary, (a) Teavana Canada shall not be
    required to guaranty the Liabilities or to grant to Bank a security interest
    in any of its property (including its rights under the Canadian License
    Agreement (as defined in Amendment No. 3)) to secure the Liabilities, and
    (b) only the following Equity Interests of Teavana Canada shall be pledged
    by Holdings to Bank to secure the Liabilities pursuant to such documents,
    instruments and agreements as Bank may reasonably require: (i) 65% of the
    Equity Interests of Teavana Canada constituting the total combined classes
    of Equity Interests entitled to vote, and (ii) 100% of the non-voting Equity
    Interests of Teavana Canada.
    
    The following is added to Exhibit 5.2(c) to the Loan Agreement as a new
    Section D thereof:

D. Consolidated New Store Capital Expenditures for the period beginning on
________, 20__ and ending on ________, 20.

1. As to all Stores for any period, the aggregate amount

expended for Capital Expenditures for each such Store

during such period prior to the initial opening for business

of such Store $________

2. With respect to Stores purchased by Teavana Canada in

connection with the Teaopia Acquisition (as defined in

Amendment No. 3), the lesser of (i) $2,500,000 and

(ii) the aggregate amount expended for Capital Expenditures

for each such Store during the one year period beginning on

the effective date of the Teaopia Acquisition and ending on

the first anniversary thereof $________

3. Total New Store Capital Expenditures $________

Consent; Waiver.
 Upon the occurrence of the Effective Time (as hereinafter defined), (a)
notwithstanding any provisions of the Loan Agreement to the contrary, Bank
hereby consents to the Twin Acquisition, and (b) Bank hereby waives any Event of
Default that may exist under the Loan Agreement resulting from or relating to
the Twin Acquisition, including any related license of certain patents,
trademarks, services marks, tradenames, copyrights and other intellectual
property rights by the Company to Teavana Canada (any such agreement, the "
Canadian License Agreement
"), subject to the provisions of Section 5.21 of the Loan Agreement. The
foregoing waivers are specifically limited in time and scope to the Teaopia
Acquisition and shall not be deemed to extend or apply to any other event or
occurrence in existence as of the date hereof or arising hereafter. In addition,
the foregoing waivers shall not be deemed to constitute a custom or a practice
on the part of Bank and shall not establish or be deemed to have established a
course of dealing among Bank and Obligors under the Loan Agreement or any other
Financing Agreement.
Conditions. 
The terms of Sections 2 and 3 of this Agreement shall become effective only when
each of the following conditions has been completely satisfied as determined by
Bank in its discretion (the time of such satisfaction being hereinafter referred
to as the "
Effective Time
;" the Effective Time shall be deemed to occur on the date of this Agreement
(the "
Effective Date
") unless Bank provides written notice to the contrary to Obligors):
Documents
. Bank shall have received each of the following agreements, instruments and
other documents, in each case in form and substance acceptable to Bank in its
discretion:
 a. this Agreement duly executed and delivered by Obligors and Bank; and
 b. the documents, instruments, agreements, opinions, certificates and other
    items listed on the Document Checklist attached hereto as Exhibit A; and
 c. such other documents, instruments, agreements, opinions, certificates and
    other items as Bank may reasonably request in connection with this
    Agreement.

Teaopia Acquisition
. The Teaopia Acquisition shall have been consummated in accordance with
applicable law and the terms of all material agreements, documents and
instruments executed and delivered by any Obligor pursuant to the Teaopia
Acquisition (collectively, together with the Teaopia Purchase Agreement (as
defined below), the "
Teaopia Acquisition Documents
"), including, without limitation, that certain Asset Purchase Agreement dated
on or about April 15, 2012 among the Company, Teavana Canada, Teaopia and the
Principals listed thereon (the "
Teaopia Purchase Agreement
"). The Company, Teavana Canada and Teaopia shall have received all required
consents to all material assignments and material transfers contemplated by the
Teaopia Acquisition Documents. All material terms and conditions of the Teaopia
Acquisition and each material Teaopia Acquisition Document shall be in form and
substance reasonably acceptable to Bank in all material respects. The
representations and warranties in each Teaopia Acquisition Document of each
Obligor and, to the knowledge of each Obligor, of each other Person party
thereto shall be true and correct in all material respects on and as of the
Effective Date (except to the extent such representations and warranties
expressly refer to a specific date, in which case they shall be true and correct
in all material respects as of such specific date). All of the conditions
precedent to the Teaopia Acquisition set forth in each Teaopia Acquisition
Document shall have been satisfied or, upon notice to Bank on or prior to the
Teaopia Acquisition, waived. Each Teaopia Acquisition Document shall have been
duly executed and delivered by all parties thereto and shall be in full force
and effect. Each Obligor represents and warrants that Bank has received true and
complete copies of all material Teaopia Acquisition Documents.
Representations and Warranties; No Event of Default
. As of the date hereof (and, if different, also as of the Effective Date) (a)
the representations and warranties contained herein, in the Loan Agreement (as
amended hereby) and in each other Financing Agreement shall be true and correct
in all material respects (both immediately before and after giving effect to
consummation of the transactions contemplated hereby), except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case it shall be true and correct in all material respects as of such
earlier date; and (b) after giving effect to the provisions of Section 3 hereof,
no Event of Default has occurred and is continuing.
Proceedings
.  All corporate and other proceedings taken in connection with the transactions
contemplated hereby and all agreements, instruments, certificates and other
documents relating thereto shall be in form and substance reasonably
satisfactory to Bank, as determined in its discretion.
Fees
. All fees and out-of-pocket expenses required to be paid to Bank and Bank's
special counsel on or prior to the Effective Date shall have been paid in full.

Consent of Guarantors. 
Each of Holdings, TFC, TI and TGC, in its capacity as a guarantor under any one
or more of the Guaranties and any other guaranties made by any one or more of
Holdings, TFC, TI and TGC in favor of Bank, hereby consents to this Agreement
and the Amendment Documents and the amendments, consents and waivers contained
herein and confirms and agrees that, notwithstanding this Agreement and the
Amendment Documents and the effectiveness of the amendments, consents and
waivers contained herein, each of the Guaranties and each such other guaranty
is, and shall continue to be, in full force and effect and is hereby confirmed
and ratified in all respects notwithstanding the terms of this Agreement, the
Amendment Documents or any other amendment to the Loan Agreement. Nothing herein
is intended or shall be deemed to limit Bank's rights under any of the
Guaranties or any other guaranty made by any one or more of Holdings, TFC, TI
and TGC in favor of Bank to take action without the consent of any one or more
of Holdings, TFC, TI and TGC in its capacity as a guarantor under any of the
Guaranties or any such other guaranty.
Representations and Warranties.
Authority, Authorization, Enforceability, No Conflict
. Each Obligor represents and warrants that: (a) the execution and delivery by
such Obligor of this Agreement, each other document, instrument and agreement to
be executed and delivered by such Obligor in connection herewith (collectively,
the "
Amendment Documents
") and the Loan Agreement (as amended hereby), and the performance of such
Obligor's obligations hereunder and thereunder: (i) are within the corporate
powers of such Obligor; (ii) are duly authorized by the board of directors of
such Obligor, and, if necessary, the shareholders of such Obligor; (iii) are not
in contravention of the terms of the Organization Documents of such Obligor, or
of any document evidencing any Contractual Obligation to which such Obligor is a
party or any judgment, decree or order of any Governmental Authority to which
such Obligor or its Property is subject; (iv) do not require any governmental
consent, registration or approval or any filing with or notice to any
Governmental Authority; (v) do not contravene any order, injunction, writ or
decree of any Governmental Authority to which any Obligor or its Property is
subject; and (vi) will not result in the imposition of any Lien upon any
property of such Obligor under any document evidencing any Contractual
Obligation (other than Liens in favor of Bank under the Loan Agreement, as
amended hereby); (b) each of this Agreement, the Amendment Documents, the Loan
Agreement and each of the other Financing Agreements, after giving effect
hereto, constitutes the legal, valid and binding obligation of each Obligor
party thereto, enforceable against each such Obligor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally or by general equitable principles; (c) as of the date hereof,
and (after giving effect hereto and consummation of the transactions
contemplated hereby) as of the Effective Date, there exists no Event of Default;
and (d) all conditions set forth in Section 4 of this Agreement have been
satisfied in full (provided that no representation or warranty is made as to
Bank's acceptance or satisfaction with any matter).
Reaffirmation
. Each Obligor hereby reaffirms all covenants, representations and warranties
made in the Loan Agreement and all other Financing Agreements to which such
Obligor is a party (after giving effect hereto).

Release. Each Obligor for itself and its shareholders and affiliates and the
successors, assigns, heirs and representatives of each of the foregoing does
hereby fully, finally and unconditionally release and forever discharge Bank and
its shareholders, affiliates, agents, attorneys, employees, directors, and
officers and the successors, assigns, heirs and representatives of each of the
foregoing, from any and all debts, claims, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case whether known or unknown, contingent or fixed, direct or
indirect and of whatever nature or description and whether in law or in equity
under contract, tort, statute or otherwise, which any Obligor has heretofore had
or now or hereafter can, shall or may have by reason of any act, omission or
thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this Agreement, the
Amendment Documents, the Loan Agreement or any other Financing Agreement, any
proposal letter, commitment letter or term sheet, or any act, event or
transaction related or attendant thereto, the agreements of Bank contained
therein, the possession, use, operation or control of any of the assets of any
Obligor, the making of any Loan or any other advances, the management of any
Loan or other advances or the Collateral. References, Etc. On and after the
Effective Date, (a) each reference in the Loan Agreement to "this Agreement,"
"hereunder," "hereof," "herein," or words of like import shall mean and be a
reference to the Loan Agreement as amended hereby, and (b) each reference to the
Loan Agreement in all other Financing Agreements shall mean and be a reference
to the Loan Agreement as amended hereby. Except as otherwise provided herein,
the Loan Agreement, all other Financing Agreements, all covenants,
representations and warranties made therein, and all other documents,
instruments and agreements executed or delivered in connection therewith, shall
remain in full force and effect, and are hereby reaffirmed, ratified and
confirmed. The execution, delivery and effectiveness of this Agreement and the
Amendment Documents shall not, except as specifically stated herein, (a) amend
the Loan Agreement or any other Financing Agreement, (b) operate as a waiver of
any right, power or remedy of Bank, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Loan Agreement, any Financing Agreement
or any other documents, instruments and agreements executed or delivered in
connection therewith. Each Obligor acknowledges and agrees that: (a) as of the
date hereof (and, if different, also as of the Effective Date), such Obligor has
no defenses, claims or set-offs to the payment of the Liabilities or to the
enforcement of the Liabilities, the Loan Agreement or any of the other Financing
Agreements; and (b) the Liens granted to Bank by such Obligor are and remain
valid perfected Liens in the assets of such Obligor securing the payment and
performance of the Liabilities. This Agreement and the Amendment Documents shall
be deemed Financing Agreements for the purposes of the Loan Agreement.

Miscellaneous.
 1. 

Costs and Attorneys' Fees
. Borrowers jointly and severally agree to reimburse Bank on demand for all
expenses and fees paid or incurred in connection with the analysis,
documentation, negotiation and closing of this Agreement and the Amendment
Documents, including lien search, filing and recording fees and the fees and
expenses of Bank's attorneys (including all fees of all paralegals and other
staff employed by such attorneys), whether such expenses and fees are incurred
prior to or after the date hereof.
Further Assurances
. Each Obligor hereby agrees from time to time, as and when reasonably requested
by Bank, to execute and deliver or cause to be executed and delivered, all such
documents, instruments and agreements and to take or cause to be taken such
further or other action as Bank may reasonably deem necessary or desirable in
order to carry out the intent and purposes of this Agreement and the Amendment
Documents.
Parties
. Whenever in this Agreement there is reference made to any of the parties
hereto, such reference shall be deemed to include, wherever applicable, a
reference to the successors and assigns of each Obligor and the successors and
assigns of Bank, and the provisions of this Agreement shall be binding upon and
shall inure to the benefit of said successors and assigns.
Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
Governing Law
.
 
This Agreement shall be governed by and construed in accordance with, and any
dispute between the parties hereto arising out of, connected with, related to,
or incidental to the relationship established between them in connection with
this Agreement, and whether arising in contract, tort, equity, or otherwise,
shall be resolved in accordance with, the internal laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).
WAIVER OF JURY TRIAL
. EACH OBLIGOR AND BANK WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN BANK AND
SUCH OBLIGOR ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER AMENDMENT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
Headings
.
 
Section titles contained in this Agreement shall be without substantive meaning
or content of any kind whatsoever and are not a part of the agreement among the
parties.
Counterparts
.
 
This Agreement may be executed and accepted in any number of counterparts, each
of which shall be an original with the same effect as if the signatures were on
the same instrument. The delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

[signature page follows]

IN WITNESS WHEREOF

, this Amendment No. 3 to Loan and Security Agreement has been duly executed as
of the day and year first above written.



TEAVANA CORPORATION

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

ST ACQUISITION COMPANY

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

TEAVANA HOLDINGS, INC.

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

TEAVANA FRANCHISING CORPORATION

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

TEAVANA INTERNATIONAL, INC.

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

TEAVANA GIFT COMPANY

 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer

FIFTH THIRD BANK

By: /s/ Douglas Motl

Name: Douglas Motl

Title: Vice President